Citation Nr: 0318252	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1972 until 
November 1973.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 1996 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Phoenix, Arizona.

A review of the record shows that the veteran had perfected 
an appeal of a claim for service connection for tinnitus.  
However, in a decision dated in February 2001, a Decision 
Review Officer granted service connection for tinnitus.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In the present case, the veteran received letters from the RO 
in April, June and August 2001 informing him of the status of 
his claim.  However, that correspondence did not serve to 
notify the veteran in specific terms as to what evidence 
would be needed to substantiate his claim and whether VA or 
the claimant is expected to attempt to obtain and submit such 
evidence.  Such notice must be accomplished in order to 
comply with the VCAA and with Quartuccio.

The Board also notes that the veteran submitted clinical 
records from a private physician in March 2003, and the RO 
has not had the opportunity to consider such evidence.  

Under the circumstances, this case is REMANDED for the 
following:


1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should send the veteran a 
letter informing him of VA's duty to 
notify and assist under the VCAA.  Should 
the veteran submit any additional 
evidence in response to such 
correspondence, then the RO should 
readjudicate the issue under appeal, 
considering any newly submitted evidence, 
to include the private medical records 
submitted in March 2003..  Moreover, if 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



